IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,942-15


EX PARTE DAVID LORENZA JOYNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 46,370-B IN THE 23RD DISTRICT COURT

FROM BRAZORIA COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to five years' imprisonment. He did not appeal his conviction.
	Applicant contends that the information in his case was defective; that district courts in
Brazoria County are not complying with Tex. Code Crim. Proc. art. 11.07 by refusing to order
affidavits and hold evidentiary hearings for habeas applicants; and that district judges and district
attorneys in Brazoria County should either be disqualified or removed.  
	 The trial court concluded that Applicant's claims were without merit and recommended
denying relief. We agree in part. Applicant's claim relating to the information in his case is
dismissed. Tex. Code Crim. Proc. art. 11.07, § 4. His other claims are denied.
	Accordingly, Applicant's claims are dismissed in part and denied in part.   

Filed:  December 13, 2006
Do not publish